SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 10, 2012 Lakeland Financial Corporation (Exact name of Registrant as specified in its charter) Indiana 0-11487 35-1559596 (State or other jurisdiction (Commission File Number) (IRS Employer Of incorporation) Identification No.) 202 East Center Street, P.O. Box 1387, Warsaw, Indiana 46581-1387 (Address of principal executive offices) (Zip Code) (574) 267-6144 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.07 Submission of Matters to a Vote of Security Holders On April 10, 2012, the Company’s annual meeting of stockholders was held.At the meeting, the stockholders elected Daniel F. Evans, Jr., David M. Findlay and Emily E. Pichon to serve as directors, each with terms expiring in 2015.Continuing as directors until 2013 are Blake W. Augsburger, L. Craig Fulmer, Charles E. Niemier, Brian J. Smith, Bradley J. Toothaker and Ronald D. Truex, although it is expected that Mr. Fulmer will retire from the Board in August 2012 when he reaches age 70, pursuant to the Board’s retirement policy.Continuing as directors until 2014 are Robert E. Bartles, Jr., Thomas A. Hiatt, Michael L. Kubacki, Steven D. Ross and M. Scott Welch.The Company’s stockholders also voted to approve the Amendment to the Company’s Amended and Restated Articles of Incorporation providing for a phased-in declassification of the Company’s board of directors.The Company’s stockholders also voted in favor of the advisory proposal on executive compensation.Finally, the Company’s stockholders ratified the selection of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012. The final results of voting on each of the matters submitted to a vote of security holders during the annual meeting are as follows: Election of Directors: For Withheld Broker Non-votes Daniel F. Evans, Jr. David M. Findlay Emily E. Pichon Ratification of Amendment to the Company’s Amended and Restated Articles of Incorporation providing for a phased-in declassification of the Company’s board of Directors:: For Against Abstain Broker Non-votes Ratification of Independent Registered Public Accounting Firm: For Against Abstain Broker Non-votes Crowe Horwath LLP 0 Ratification of Advisory Proposal on Executive Compensation: For Against Abstain Broker Non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAKELAND FINANCIAL CORPORATION Dated:April 11, 2012By:/s/David M. Findlay David M. Findlay President and Chief Financial Officer
